Citation Nr: 0610869	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  03-36 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating from 20 percent for a 
history of a right ankle fracture with pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel



INTRODUCTION

The veteran had active military service from October 1985 to 
October 1988. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied the veteran's claim seeking 
entitlement to an increased rating from 20 percent for a 
history of a right ankle fracture.  

In a March 2004 statement, the veteran indicated that he 
wished to have his hearing before a decision review officer 
cancelled.  

In a January 2004 statement, the veteran requested to file 
claims of service connection for his knees, hips, and back, 
to include as secondary to his service-connected ankle 
disability.  Although the RO addressed the issues of service 
connection for bilateral knee and low back disabilities in an 
October 2004 rating decision (to which the veteran did not 
submit a notice of disagreement), the RO has not yet 
addressed the issue of service connection for a hip 
disability.  Accordingly, this issue is referred to the RO 
for appropriate consideration.  


FINDING OF FACT

The veteran's history of a right ankle fracture with pain 
does not exhibit more than marked disability; it is not 
productive of ankylosis of the right ankle.  


CONCLUSION OF LAW

Entitlement to an increased rating from 20 percent for a 
history of a right ankle fracture with pain is denied.  
38 U.S.C.A. § § 1155, 5107 (b) (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4,45, 4.71a, Diagnostic Codes 5271 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA was enacted on November 9, 2000.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this instance, the RO did provide the veteran 
with a letter which met the notification requirement of the 
VCAA in a letter dated December 2002.  

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO informed the veteran in the December 
2002 VCAA letter about the information and evidence that is 
necessary to substantiate the claim for service connection in 
this case.  Specifically, the letter stated that to support 
the claim for an increased rating, the evidence must 
establish:

[T]hat your service connected disability has 
increased in severity in accordance with the 
Schedule for Rating Disabilities.   
	
In addition, the RO informed the veteran in the letter about 
the information and evidence that VA would seek to provide 
including obtaining evidence kept by VA and any other federal 
government agency; requesting private treatment records if 
the veteran completed a release form; and obtaining medical 
records from a VA facility if the veteran provided enough 
information about the records. 

The RO also informed the veteran about the information and 
evidence he was expected to provide.  Specifically, the RO 
told the veteran that he should submit enough information 
about his records so that it could request them from the 
person or agency that had them.  The letter told the veteran 
to submit a completed a VA Form 21-4142 regarding private 
treatment for his ankle.  

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the veteran in 
the rating decision, statement of the case (SOC), and SSOCs 
of the reasons for the denial of his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
those claims.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.   Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.   

In the present appeal, since the veteran's claim is one for 
an increased rating, only the 4th and 5th elements are 
relevant.  As noted above, the veteran was apprised of the 
type of information and evidence necessary to substantiate 
his claim for an increased rating so notice as to the 4th 
element has been met.  Regarding the 5th element, i.e., the 
effective date of disability, the veteran was not apprised of 
the type of evidence necessary to establish an effective date 
for the disability on appeal.   However, despite the 
inadequate notice provided to the veteran, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for an increased rating, any question as to the 
appropriate effective date to be assigned is rendered moot.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with SOCs and SSOCs which informed them of the 
laws and regulations relevant to the veteran's claims.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.




Background

The veteran underwent a VA examination in December 2002.  The 
veteran stated that over the past year, his ankles seemed to 
be swelling more easily and frequently.  The examiner noted 
that it affected the veteran's work, as he was on his feet a 
lot, and that at the end of the workday, his ankle was quite 
swollen.  The veteran had full active passive range of motion 
of the foot including inversion, eversion, and plantar 
dorsiflexion.  No deformities were noted.  There were no 
palpable spasms on or around the ankle present.  No crepitus 
was heard or palpated.  Gait was normal.  No assistive 
devices were used.  Pulses were intact.  No ankylosis was 
noted.  There was some discomfort on heel/toe rise.  The 
examiner's impression was history of right ankle fracture 
with residual pain and swelling.  

A VA x-ray from December 2002 showed no fracture of 
dislocation of the ankle or foot.  There was a distal tibial 
epiphyseal cystic deformity, unchanged since January 1998, 
and there were also calcaneal spurs.  

An MRI from a private facility date January 2004 showed 
subcortical cysts in the posterior portion of the distal 
tibia indicating an old injury and osteoarthritis; moderate 
effusion in the posterior facet of the subtalar joint; 
moderate posterior tibial tenosynovitis; and mild Achilles 
tendinopathy and mild retrocalcaneal bursitis.  

The veteran underwent a VA examination in March 2004, but the 
examination did not make any findings regarding the veteran's 
ankles.  


Relevant laws and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
7disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

When there is marked limited motion of the ankle, then a 20 
percent rating is assigned.  When there is moderate limited 
motion of the ankle, then a 10 percent rating is assigned.  
38 C.F.R. § 4.71 (a), Diagnostic Code 5271 (2005).  A 20 
percent rating is the highest rating for limitation of motion 
of the ankle.  

The standard ranges of motion of the ankle are 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion. 38 C.F.R. § 
4.71, Plate II (2005).  When there is ankylosis of the ankle 
and it is in plantar flexion less than 30 degrees, then a 20 
percent rating is assigned.  When there is ankylosis of the 
ankle in plantar flexion between 30 and 40 degrees or in 
dorsiflexion between 0 and 10 degrees, then a 30 percent 
rating is assigned.  Where there is ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees or with abduction, adduction, 
inversion or eversion deformity, then a 40 percent rating is 
assigned.  38 C.F.R. § 4.71 (a), Diagnostic Code 5270 (2005)




Analysis

The veteran's disability was evaluated as 20 percent 
disabling under 38 C.F.R. § 4.71(a), Diagnostic Code 5271, 
for marked limitation of motion of the ankle.  This is the 
highest rating for limitation of motion of the ankle.  To 
obtain a higher rating under Diagnostic Code 5270 for 
ankylosis, the evidence must show that there is ankylosis of 
the ankle in plantar flexion between 30 and 40 degrees or in 
dorsiflexion between 0 and 10 degrees.  

In this instance, the evidence does not show that the veteran 
has ankylosis of the right ankle.  At the veteran's December 
2002 VA examination, he had full range of motion of the foot 
including inversion, eversion, and plantar dorsiflexion.  The 
examiner specifically indicated that no ankylosis was noted.  
Furthermore, neither the VA x-ray from December 2002, nor the 
MRI from January 2004, showed ankylosis of the ankle.  In the 
absence of a finding of ankylosis, there is no basis for the 
assignment of a higher rating.  Accordingly, the claim for an 
increased rating must be denied.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 require it to 
consider the veteran's pain on motion, weakness, excess 
fatigability, and incoordination, including during flare-ups, 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  The Court 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by the 
veteran.  However, the provisions of 38 C.F.R. § 4.40 do not 
apply when a veteran is already rated at the maximum rating 
for limitation of motion, as the veteran is in this case.  
Johnston v. Brown, 10 Vet.App. 80, 85 (1997).  Moreover, 
considering that the veteran's range of motion was normal at 
his December 2002 VA examination, and the other records doe 
not show loss of motion, even if loss of functioning arising 
from pain, weakness, excess fatigability, and incoordination 
were considered, it would not raise the veteran's level of 
disability akin to that of ankylosis.  

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b). 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim, and his claim 
for an increased rating must be denied.  


ORDER

Entitlement to an increased rating from 20 percent for a 
history of a right ankle fracture with pain is denied




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


